Citation Nr: 1109809	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to May 1971, and from January 1972 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and later that month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In March 2006, the Veteran testified during a Board video-conference hearing before an acting Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In an August 2006 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the parties filed a Joint Motion for an Order Vacating the Board Decision and Incorporating the Terms of the Remand (joint motion).  By Order dated later the same month, the Court granted the joint motion, vacating the August 2006 Board decision and remanding this appeal to the Board for further proceedings consistent with the joint motion.

In a February 2008 letter, the Board informed the Veteran that the acting VLJ before whom the Veteran testified in March 2006 was no longer with the Board, and that he had a right to a new hearing before another VLJ that would decide his case, if he so desired.  See 38 U.S.C.A. § 7107(c) (West 2002).  Later the same month, the Veteran responded that he did not want another hearing.

In June 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2010, the Board, again, remanded the claim on appeal to the RO, via the AMC in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 SSOC) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, D.C.  VA will notify the appellant when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2008 remand, the Board sought to obtain deck logs from the USS NEW JERSEY to verify the Veteran's proximity to Vietnam.  In the remand, the Board specifically requested that copies of deck logs of the USS NEW JERSEY for the period from September 29, 1968 through January 13, 1969 be obtained and associated with the claims file.  The Board also requested that the RO ask the service department to confirm whether service on the USS NEW JERSEY during the above time period included service on inland waterways of the Republic of Vietnam, and verify whether the Veteran was exposed to herbicides during the above time period.

By letter dated in July 2008, the RO requested from the Naval Historical Center copies of the deck logs of the USS NEW JERSEY for the period from September 29, 1968 through January 13, 1969.  The RO additionally requested that the Naval Historical Center confirm whether service on the USS NEW JERSEY during the above time period included service on inland waterways of the Republic of Vietnam and verify whether the Veteran was exposed to herbicides during the above time period.  A reply was requested, even if negative.

After receiving no response, the RO submitted another request in October 2008.  No reply was received.

In November 2008, the RO contacted the Naval Historical Center Modern Military Branch requesting the above-noted items.  Later that month, the RO received a response, with "electrostatic paper copy samples of the deck log entry requested."  The letter noted that if the reply did not meet the Veteran's needs, the RO should contact the primary source for such research- the United States Armed Services Center for Research of Unit Records (formerly USASCRUR, then CURR, now the Joints Services Records Research Center (JSRRC)).

A review of the deck logs provided indicates that complete deck logs for the entire period from September 29, 1968 through January 13, 1969 were not submitted to the RO.  The deck logs only included entries, in 1968, on September 29, October 1, October 15, October 31, November 1, November 25, November 30, December 1, and December 23.  No log entries for January 1969 were provided.  No further research was performed by the RO, to include any contact with JSRRC to verify the Veteran's alleged herbicide exposure or determine whether USS NEW JERSEY had service on inland waterways of the Republic of Vietnam.

As the complete deck logs were not provided for the period requested (September 29, 1968 through January 13, 1969), and further research was not performed to verify herbicide exposure and the USS NEW JERSEY's service on inland waterways of the Republic of Vietnam, the Board found that the objectives of the prior remand were not accomplished, and the claim was again remanded in June 2010 for further development.

On remand, the RO mistakenly requested copies of deck logs from December 1, 1968 through January 13, 1969, instead of from September 29, 1968 through January 13, 1969.  A review of the deck logs provided indicates that complete deck logs for the entire period from September 29, 1968 through January 13, 1969 were, again, not submitted to the RO.  Even the deck logs from December 1, 1968 through January 13, 1969 only included entries, in 1968, on December 2, December 7, December 9, December 21, December 25, December 31, and in 1969, on January 1, January 2, January 8, and January 14.  A deferred rating decision issued on August 2010 recognized the oversight and requested follow-up action to ensure compliance of the remand order regarding obtaining deck logs.  No action was taken.

The RO also contacted JSRRC, which reviewed deck logs from October, November, and December 1968.  The JSRRC found that the deck logs concurred with the ship's history, and that the ship's history indicated that the USS NEW JERSEY did not dock in Vietnam or transit inland waterways, however, the actual deck logs were not provided.  Because the Board specifically requested complete deck logs from the period between September 29, 1968 and January 13, 1967 (under the directive of the joint remand), the Board finds that the objectives of the prior remand still have not been accomplished.  Accordingly, further development needed to resolve this claim is warranted.  See Stegall, 11 Vet. App. at 271.

On remand, the RO should attempt to verify the Veteran's alleged herbicide exposure by obtaining complete deck logs for the entire period from September 29, 1968 through January 13, 1969.  The Board points out that "complete deck logs" should include a copy of the USS NEW JERSEY's deck logs from every day for the period from September 29, 1968 through January 13, 1969.  If these complete records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

The Board also finds that, to ensure that all due process requirements are met, while the matter is on remand, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO should contact the Naval Historical Center Modern Military Branch and/or any other appropriate facility to request complete deck logs for the entire period from September 29, 1968 through January 13, 1969.  "Complete deck logs" should include a copy of the USS NEW JERSEY's deck logs from every day for the period from September 29, 1968 through January 13, 1969.  If the complete deck logs are not provided and/or cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file.  All requests and responses received should be associated with the claims file.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

